Citation Nr: 0720575	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  03-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1960 to July 1982.    

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the veteran's 
claim of entitlement to service connection for chloracne 
secondary to herbicide exposure.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issues not on appeal

In a March 2002 rating decision, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
disability rating; and denied dependents' educational 
assistance (DEA) benefits and special monthly compensation 
based on the need for aid and attendance or being housebound.  
The RO continued the denial of DEA benefits and special 
monthly compensation in a subsequent July 2003 rating 
decision, which also granted service connection for type II 
diabetes mellitus, rated 20 percent disabling.  

To the Board's knowledge, the veteran has not disagreed with 
those decisions, and they are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  




REMAND

The veteran seeks entitlement to service connection for a 
skin disorder, which he contends is due to presumed exposure 
to herbicides in Vietnam.  For reasons expressed immediately 
below, the Board believes that this issue must be remanded 
for further evidentiary development.  

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With respect to element (1), there are numerous diagnoses of 
a skin disability, diagnosed as severe hydradenitis 
suppurativa of the face and neck with multiple resections and 
skin grafts.  Hickson element (1) is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, there is a notation on the veteran's June 1963 re-
enlistment examination of a keloid on the left shoulder, and 
a May 1973 service medical record shows treatment for an 
abscess on the right cheek.  Moreover, with respect to 
injury, the injury here contended is exposure to Agent 
Orange.  The veteran's service in Vietnam is not in dispute.  
Agent Orange exposure is presumed.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2006).  Accordingly, Hickson 
element (2) is arguably satisfied for the claim with respect 
to both in-service disease and injury.

With respect to crucial Hickson element (3), medical nexus, 
because the veteran's diagnosed skin disorder is not listed 
among the Agent Orange-related diseases enumerated in 
38 C.F.R. § 3.309(e), medical nexus may not be presumed as a 
matter of law.  However, notwithstanding the inapplicability 
of the Agent Orange regulations, the Board is obligated to 
fully consider the veteran's claim.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed.Cir.1994).  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the veteran's currently diagnosed skin disorder 
and active service, including in particular the notation of 
an abscess on the right cheek and presumed herbicide exposure 
in service.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to the 
relationship, if any, between any 
current skin disorders and the 
veteran's military service, with 
specific consideration of: the June 
1963 re-enlistment examination 
notation of a keloid on the left 
shoulder; the May 1973 treatment for 
an abscess on the right cheek; and 
presumed herbicide exposure in 
Vietnam.  If the reviewer believes 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA 
claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
a skin disorder, in light of all of 
the evidence of record.  If the 
benefit sought on appeal remains 
denied, the veteran should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



